DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  there is no period at the end of the claim.  Appropriate correction is required.

Improper Makush Rejection
Claim 9 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of autoimmune disease or gout is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each disease requires a different subject and has a different pathology.  Gout is not an autoimmune disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claimed invention embraces an extract comprising miR-486 from a pitcher plant.  The genus embraces a very large number of plants. There is a substantial variation amongst the species of plants embraced by this claim.  “Plant miRNA content can vary depending on the time of year of harvest and mode of extract preparation (Page 24).”  The applicant only discloses extract from Sarracenia flava.  Table 5 on page 25 shows plant profile for Sarracenia purpurea, leukophylla, and flava.  These three have miR-486.  A search of the prior art does not disclose that this miRNA is find in any pitcher plant.  The one extract and plant microRNA profile for two other plants does not represent the genus of plant extracts because it is not apparent if any other type of plant would contain miR-486.  The applicant does not disclose any essential structure for any plant for the skilled artisan to envision what other plant would have miR-486 without further experimentation.  The applicant is trying to pre-empt the future before it has arrived.
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus claimed in claim 18 as of the effective filing date sought in the instant case. 


Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating gout or autoimmune thyroiditis in a subject in need thereof comprising administering an oral tincture prepared from Sarracenia flava or hybrids thereof, said tincture comprising miR-489, does not reasonably provide enablement for treating an autoimmune disease or DNA damage repair.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claimed invention broadly reads on a genus of autoimmune diseases.  Pages 34-35 indicate that a patient with an autoimmune disease was treated with 
Applicant discovered that miR-486 is effective for DNA damage repair.  When pitcher plant or curcumin tincture were administered to patients there was a rise in miR-486 in the patients and the patients symptoms decreased, labs improve, etc. (pages 21 and 26-36).  The case studies on pages 30-36 using one subject per disease does not appear to be a part of any clinical trial that would be used by the FDA to determine whether or not a drug could treat a disease in a human.  NOTE: the patent office is not the FDA and shouldn’t base an enablement rejection on no FDA data of record.  The prior art does not teach using the composition comprising miR-486 to treat any disease or disorder in a subject.  See MPEP 2164.05.  The skilled artisan would look to the instant disclosure and the instant disclosure teaches that tincture prepared from Sarracenia flava comprising miR-489 treated Hashimoto’s disease, gout, and autoimmune thyroiditis in a human.  Other issues involving a clinical trial, including validating the results, the office cannot determine whether or not the claimed method would actually treat any human and has to rely on applicant’s work.  Applicant indicates that the composition treated several diseases in one patient from each disease.  It is not apparent if the miR-489 in the tincture comprising the plant extract comprising miR-489 is the agent causing the therapeutic effect or it’s the activity of another compound or derivative in the extract.  The prior art teaches that extracts of the roots of Sarracenia flava have been used to treat several conditions in a human.  See The pharmacology of the newer material medica Embracing the botany, chemistry, pharmacy, and therapeutics of new remedies 1889 George Davis Detroit Mich. Trumpet-Plant 
However, the claimed method for treating an autoimmune disease embraces a large number of diseases.  The claimed method is not enabled for treating a genus of autoimmune disease in a patient in need thereof.  Autoimmune diseases embraces multiple sclerosis, AIDS, type 1 diabetes, rheumatoid arthritis, lupus, Addison’s disease, Graves disease, Inflammatory bowel disease, celiac disease, etc.  Even though these diseases are embraced by the term ‘autoimmune disease’, each disease results in a different pathology and requires a different subject.  Neither the prior art of record nor the instant disclosure teach that miR-486 or the oral tincture prepared from Sarracenia flava or hybrids thereof comprising the microRNA can be used to treat any other autoimmune disease.  In addition, a miRNA that is down-regulated in one autoimmune disease can be unaltered or up-regulated in another autoimmune disease.  The skilled artisan would have to experiment with each disease embraced by the claimed method and determine if the tincture could treat the disease.  It would be unpredictable if the composition could treat any autoimmune based on the limited guidance in the specification for using the composition to treat an autoimmune disease.  This would indicate to the skilled artisan that the application was not fully enabled as of the effective filing date.  A person of skill in the art could not reasonably extrapolate from the teaching in the as-filed specification to treating a genus of autoimmune disease without an undue amount of experimentation. 

.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-7 are rejected under 35 U.S.C. 101 because 	the claimed invention is directed to a plant without significantly more.  The claims recite an oral tincture prepared from Sarracenia flava or hybrids thereof, said oral tincture comprising miR-486.  Paragraph 32 discloses that “tincture” is defined as a heavily concentrated extract made by placing chopped fresh or dried herbs into a container and covering them with a solvent.  The mixture is sealed and allowed to macerate for several weeks.  This judicial exception is not integrated into a practical application because in view of the broadest reasonable interpretation of the term ’oral tincture’ that composition reads on a product found in nature in a solvent.  The composition is found in or derived from a plant found in nature.  Snapping a leaf from a tree has a natural starting and stopping point.  Plucking a leaf from a tree would not turn it into a human man made invention.  See Association for Molecular Pathology et al. v. Myriad Genetics. Inc. 133 S. Ct. 2107 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The pharmacology of the newer material medica Embracing the botany, chemistry, pharmacy, and therapeutics of new remedies 1889 George Davis Detroit Mich. Trumpet-Plant (Sarracenis flava, Lin.) Pages 1188-1192.
The broadest reasonable interpretation of the term “oral tincture” in the pre-amble of the instant claims is an extract made by placing chopped fresh or dried herbs into a container and adding them with a solvent.  
The article discloses the therapeutic properties of Sarracenia flava, wherein an oral tincture comprises the extract from this plant is administered to a subject having diarrhea (pages 4-7).  While it is acknowledged that the article does not disclose the tincture comprising miR-486 or the other microRNAs listed in the dependent claims, the extract is from the same plant as recited in the instant claims.  The structure of the tincture taught in the prior art is substantially identical to that of the claimed product.  See MPEP 2112 and 2112.01.
Although the prior article is silent with respect to the limitations in the preamble of the instant claim 11 and the limitation in claim 12, it anticipates all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps taught by administering the tincture to a patient.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  Whether the rejection is based on "inherency" under 35 USC .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,744,151.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition and extract from a pitcher plant comprising miR-486 and further comprising an additional agent including glutathione, magnesium, vitamins, minerals, amino acids or a combination thereof and using the composition to increase miR-486 in a patient in need thereof.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition for treating inflammation in a subject comprising an extract from Sarracenia flava, wherein the composition is in the form of oral tincture.  The composition comprises additional agents including amino acids, magnesium, zinc, glutathione, vitamins.  The only difference is the claims from ‘461 do not specifically claim that the composition comprising miR-486, however, the claims from ‘461 embrace the same source of the miR-486 (oral tincture from Sarracenia flava).  Thus, the claims from ‘461 would read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635